The Court held that the judgment in the case was supported by the declaration, and that, therefore, the judgment must be affirmed, unless the court could take notice of the facts stated in the order denying the motion for a new trial for the purpose of determining the legal question of the *273right to include in the judgment rent owing before the lease under which the proceedings, were taken.
But, held further, that the recitals in said order were no part of the record in error, and could not supply the want of a bill of exceptions, and consecprently there was nothing before the court to show whether that the eviction was or was not on the last lease alone, and the legal question suggested was, therefore, not in the case.